ORDER **
The Supreme Court of the State of Washington in its case entitled “Certification from the United States Court of Appeals for the Ninth Circuit in Gary Dean Broad, Denise Broad, husband and wife, appellants v. Mannesmann Anlagenbau, A.G., appellee,” filed September 21, 2000 decided Washington law with regard to service of process under the Hague Convention.
Therefore, we vacate the judgment of the District Court and remand the case to the District Court for a redetermination of the litigation.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.